Citation Nr: 1748079	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-32 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the Veteran's claims file rests with the RO in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination to determine the etiology of his hepatitis C in October 2012.  The examiner stated that it was "critical to note the 5/25/2005 VA hepatitis note documented a history of IV drug abuse in 1971."  The VA examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by his active duty service because the Veteran's hepatitis C infection was "due to, or the result of, IV drug abuse."  

The October 2012 VA examiner did not address the Veteran's documented in-service risk factor of receiving a tattoo.  In that regard, the Veteran's service treatment records confirm that he did not have a tattoo at service entrance, and that he did have a tattoo at service discharge.  See M21-1 VA Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section I, Subsection 2.e (updated August 17, 2016) (risk factors for hepatitis C transmission include tattoos).

The Board acknowledges that a May 2005 VA treatment record notes a history of IV drug use in 1971.  However, the Veteran's statements regarding IV drug use are inconsistent at best, as other evidence in the claims file reflects that the Veteran denied a history of IV drug use.  Specifically, a May 2014 VA treatment record notes that the Veteran denied "injecting drug use."  Further, during his May 2017 hearing before the Board, the Veteran denied IV drug use.  A VA treatment record dated in November 2010 notes that his urine test was positive for opiates which the Veteran attributed to taking a friends Vicodin.  While the VA treatment records document a history of oral drug use including marijuana, LSD, Psilocybin, Seconal, and Soma, the only evidence indicating a history of IV drug use is the May 2005 VA treatment record.  

Because the October 2012 VA opinion relied on the Veteran's single report of IV drug use in May 2005 but did not address the Veteran's in-service risk factor of receiving a tattoo, the Board finds the October 2012 VA opinion inadequate.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the RO should request a new VA examination and opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is related to his active duty service, to include his documented in-service risk factor of receiving a tattoo during service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of his hepatitis C.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements and testimony, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hepatitis C was incurred in or is otherwise related to his active duty service.  The VA examiner should specifically address the Veteran's confirmed in-service risk factor of receiving a tattoo.  The rationale for any opinion expressed should be stated.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




